Citation Nr: 1542460	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  12-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran is represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to February 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified before the undersigned at a personal hearing via Video Conference.  A copy of the transcript has been included in the claims folder.


FINDINGS OF FACT

1.  The probative evidence of record shows that the Veteran's current bilateral hearing loss is causally related to his active military service.

2.  The probative evidence of record shows that the Veteran's current tinnitus is causally related to his active military service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).

2.  Tinnitus was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The evidence of record contains current diagnoses of bilateral hearing loss which meets the criteria of 38 C.F.R. § 3.385 and tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he was exposed to excessive noise while serving as a material facilities specialist in the Air Force.  Specifically, in a May 2010 written statement, the Veteran asserted that while serving in Vietnam during the first Tet Offensive, he was required to deliver camera equipment by way of loud aircraft and served on augmented perimeter guard duty, which required operating automatic weapons.  The Veteran also reported significant exposure to flight line noise and jet engines while working in flight line delivery at three different Air Force bases, as well as riding in the back of a refueling aircraft for over eight hours at a time on numerous occasions.  During a July 2105 hearing before the Board, the Veteran testified that he was also exposed to mortars and gunfire while serving at the Tan Son Nhut Air Base in Vietnam.  He also stated that with the exception of occasional use of headsets on the refueling jet, he did not wear hearing protection during any of his in-service noise exposures.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Service personnel records confirm that the Veteran worked as a material facilities specialist in the Air Force for over seven years, which included service in the Republic of Vietnam from March 1967 to March 1968.  Thus, the Veteran's assertions are consistent with his circumstances of service.  Moreover, the Veteran has reported the specific details of his in-service noise exposure consistently in multiple written statements, during his private audiological examination, during his VA examination, and during his hearing before the Board.  Therefore, the Board finds the Veteran's statements to be credible evidence of in-service noise exposure.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

With respect to a nexus or connection between the Veteran's current hearing loss and tinnitus and his in-service noise exposure, the evidence of record consists of VA treatment records, an August 2010 opinion from a VA examiner, and a November 2012 opinion from a private audiologist.  

A May 2009 VA treatment record indicates that the Veteran reported a gradual decrease in hearing ability and bilateral tinnitus, which he reportedly learned to live with.  The Veteran also reported military noise exposure to machine guns and helicopters and some occupational noise exposure working as a carpenter.  It was noted that the Veteran did not have any recreational noise exposure, recent or recurrent ear disease, vertigo, familial history of hearing loss, head trauma, difficulty with swallowing or speech, or changes in taste or smell.  The treatment record shows that there were no indications of external, middle, or retrocochlear ear disease, and the results of the examination were "consistent with aging and noise-induced cochlear pathology."  It was noted that the Veteran's tinnitus was also consistent with cochlear pathology.  The treatment provider opined that "military noise exposure is more likely as not a contributing factor to this Veteran's hearing impairment."  

During an August 2010 VA examination, the Veteran reported military noise exposure to mortar fire, rockets, machine guns, and helicopters while serving in Vietnam and additional in-service noise exposure while working on the flight line with intermittent use of hearing protection.  The Veteran also reported occupational noise exposure while working as a carpenter and a construction superintendent with the use of hearing protection.  He denied any recreational noise exposure, family history of hearing impairment, ear infections, otalgia, ototoxic medications, ear surgeries, vertigo, or imbalance.  It was noted that the Veteran's tinnitus reportedly began about five years ago.  An audiogram revealed mild sloping to severe sensorineural hearing loss, bilaterally.  The examiner indicated that the Veteran's tinnitus was likely a symptom associated with his hearing loss, but opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of in-service acoustic trauma.  In support of this, the examiner provided the following rationale:

Enlistment and separation audiograms are within normal limits for 500-4000 Hertz bilaterally.  Onset of tinnitus does not match dates of military service.

An October 2009 VA treatment record indicates that the Veteran reported operating a machine gun during the Tet Offensive while serving in Vietnam.  The treatment provider opined that the Veteran's "hearing loss [was] more than likely due to military noise exposure."

During a November 2012 private audiological evaluation, the Veteran reported gradually progressive hearing loss, which he first noticed in the early 1970's.  The Veteran reported in-service exposure to gunfire, loud engines while delivering photo equipment in Vietnam, and mortar fire and M16 machine guns during the Tet Offensive in January 1968.  Additionally, the Veteran reported significant exposure to jet engines while working on the flight line and riding in the back of refueling aircraft.  It was noted that the Veteran did not utilize hearing protection during service.  The Veteran denied any post-service recreational noise exposure and reported only minimal occupational exposure with the use of hearing protection.  Specifically, the Veteran reported working in shipping and receiving at a warehouse, which involved mostly paperwork.  He stated that when he was occasionally required to use a forklift, but hearing protection was worn in the warehouse.  Thereafter, the Veteran worked as a rancher, a macramé artist, a goldsmith, and a retail sales manager, none of which exposed him to excessive noise.  During his final years of employment, the Veteran worked as a construction superintendent, which mainly involved office work.  It was noted that the Veteran wore hearing protection during the minimal amount of time he spent working with power tools.  The audiologist provided the following opinion:

Based on [the Veteran's] history and audiometric evaluation, it is at least as likely than not that his hearing loss and associated tinnitus is due to noise exposure while serving in the United States Air Force.  [The Veteran] has had no notable pre-military noise exposure.  [The Veteran] reports no post-military noise exposure and has no medical conditions nor is taking any medications that can cause hearing loss.  Results of middle ear testing indicate no physical abnormalities of the ear that could cause hearing loss and/or tinnitus.  Therefore, his hearing loss/tinnitus is likely related to his service-related noise exposure.  Although there is no scientific evidence to support delayed onset noise induced hearing loss, in the absence of any other probable cause for [the Veteran's] hearing loss, it is at least as likely than not that a significant percentage of the loss is due to noise exposure.

A review of the record reveals conflicting competent medical opinions addressing the etiology of the Veteran's current hearing loss and tinnitus.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420-25 (1998).

The Board finds that the August 2010 VA examiner's opinion is inadequate with respect to the Veteran's hearing loss claim because it is premised entirely on the fact that in-service audiograms showed hearing within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss, as defined by 38 C.F.R. § 3.385, is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service).  Accordingly, the Board assigns no probative value to the opinion of the August 2010 VA examiner as it relates to the Veteran's hearing loss claim.

The Board finds the opinion of the November 2012 private audiologist probative in that it is supported by a detailed rationale evidencing a thorough review of the Veteran's history of noise exposure; use of hearing protection, or lack thereof; and the absence of any other risk factors for hearing loss.  Additionally, the November 2012 private audiologist's opinion is consistent with the opinions of the May 2009 and October 2009 VA treatment providers.  As the probative evidence of record links the Veteran's bilateral hearing loss to in-service noise exposure, the Board finds that service connection for bilateral hearing loss is warranted.  Moreover, as all of the medical evidence of record links the Veteran's tinnitus to his hearing loss, the Board likewise finds that service connection for tinnitus is warranted.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


